             IN THE UNITED STATES DISTRICT COURT FOR THE
                    NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION

NATHANIEL WALKER,

      Petitioner,

v.                                              Case No. 4:17cv313-MW/GRJ

SECRETARY, DEPARTMENT
OF CORRECTIONS,

      Respondent.
___________________________/

                      ORDER ACCEPTING AND ADOPTING
                       REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation, ECF No. 31, and has also reviewed de novo Petitioner’s objections.

ECF No. 32. Accordingly,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted, over Petitioner’s

objections, as this Court’s opinion. The Clerk shall enter judgment stating, “The petition

for a writ of habeas corpus pursuant to 28 U.S.C. § 2254, ECF No. 1, is DENIED. A

Certificate of Appeal is DENIED.” The Clerk shall also close the file.

      SO ORDERED on January 18, 2020.

                                         s/Mark E. Walker
                                         Chief United States District Judge
